Exhibit 10.4



EXECUTION VERSION



[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]



JOINT AMENDMENT NO. 2 TO

THE MASTER REPURCHASE AGREEMENT AND AMENDMENT NO. 2 TO THE PRICING SIDE LETTER



This Joint Amendment No. 2 to the Series 2020-SPIADVF1 Repurchase Agreement (as
defined below) and Amendment No. 2 to the Pricing Side Letter (as defined
below), is entered into as of August 25, 2020 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Administrative Agent”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (“CSCIB” or the “Buyer”) and PENNYMAC LOAN
SERVICES, LLC (“PLS” or the “Seller”) and acknowledged by PRIVATE NATIONAL
MORTGAGE ACCEPTANCE COMPANY, LLC, as guarantor (the “Guarantor”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Series 2020-SPIADVF1 Repurchase Agreement.



W I T N E S S E T H:

WHEREAS, the Administrative Agent, the Buyer and the Seller are parties to that
certain Master Repurchase Agreement, dated as of April 1, 2020 (as amended by
Amendment No.1, dated as of April 24, 2020, and this Amendment, and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Series 2020-SPIADVF1 Repurchase Agreement”) and the related Pricing Side
Letter, dated as of April 1, 2020 (as amended by Amendment No. 1, dated as of
April 24, 2020, and this Amendment, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”);

WHEREAS, the Administrative Agent, the Buyer and the Seller have agreed, subject
to the terms and conditions of this Amendment, that the Series 2020-SPIADVF1
Repurchase Agreement and the Pricing Side Letter be amended to reflect the
certain agreed upon revisions to the terms of the Series 2020-SPIADVF1
Repurchase Agreement and the Pricing Side Letter;

WHEREAS, the Guarantor is party to that certain Amended and Restated Guaranty
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of April 1, 2020, by the Guarantor in favor of the Buyer;

WHEREAS, as a condition precedent to amending the Series 2020-SPIADVF1
Repurchase Agreement and the Pricing Side Letter, the Buyer has required the
Guarantor to ratify and affirm the Guaranty on the date hereof;

WHEREAS, PNMAC GMSR Issuer Trust, as issuer (the “Issuer”), Citibank, N.A., as
indenture trustee (in such capacity, the “Indenture Trustee”), as calculation
agent (in such



-1-

--------------------------------------------------------------------------------

capacity, the “Calculation Agent”), as paying agent (in such capacity, the
“Paying Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”), the PLS, as administrator (in such capacity, the
“Administrator”) and as servicer (in such capacity, the “Servicer”), the
Administrative Agent and Pentalpha Surveillance LLC, as credit manager, are
parties to that certain Third Amended and Restated Base Indenture, dated as of
April 1, 2020 (as may be amended, restated, supplemented, or otherwise modified
from time to time, the “Base Indenture”), as supplemented by the Amended and
Restated Series 2016-MSRVF1 Indenture Supplement, dated as February 28, 2018 (as
amended by Amendment No. 1, dated as of August 10, 2018 and Amendment No. 2,
dated as of April 24, 2020, and Amendment No. 3, dated as of August 25, 2020,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Series 2016-MSRVF1 Indenture Supplement”), and by the Series
2020-SPIADVF1 Indenture Supplement, dated April 1, 2020 (as amended by Amendment
No. 1, dated as of August 25, 2020, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Series 2020-SPIADVF1
Indenture Supplement”), by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, the
Administrator, the Servicer and the Administrative Agent;

WHEREAS, pursuant to Section 10.3(e)(iii) of the Base Indenture, so long as any
Note is Outstanding and until all obligations have been paid in full, PLS shall
not consent to any amendment, modification or waiver of any term or condition of
any Transaction Document, without the prior written consent of the
Administrative Agent; and

WHEREAS, the Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side
Letter are Transaction Documents.

NOW THEREFORE, the Administrative Agent, the Buyer and the Seller hereby agree,
in consideration of the mutual promises and mutual obligations set forth herein,
that the Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side Letter
are hereby amended as follows:

SECTION 1.   Amendments to the Series 2020-SPIADVF1 Repurchase Agreement.

(a)        Section 1.01 of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by deleting the definition of “Market Value” in its entirety and
replacing it with the following in proper alphabetical order:

“Market Value” means, with respect to the Note as of any date of determination,
and without duplication, the fair market value of the Note on such date as
determined by Buyer (or an Affiliate thereof) in its sole discretion.

(b)        Section 9.02(a) of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by adding the following sentence immediately after the last
sentence of the paragraph:

“Buyer shall provide notice to Ginnie Mae within five (5) Business Days of any
participation made in accordance with this Section 9.02(a).”



-2-

--------------------------------------------------------------------------------

(c)        Section 9.02(b) of the Series 2020-SPIADVF1 Repurchase Agreement is
hereby amended by deleting in its entirety and replacing it with the following:

(b)        Buyer may in accordance with applicable law at any time assign,
pledge, hypothecate, or otherwise transfer to one or more banks, financial
institutions, investment companies, investment funds or any other Person (each,
a “Transferee”) all or a portion of Buyer’s rights and obligations under this
Agreement and the other Program Agreements; provided, that (i) Seller has
consented to such assignment, pledge, hypothecation, or other transfer;
provided, however, Seller’s consent shall not be required in the event that (A)
such Transferee is an Affiliate of Buyer or (B) an Event of Default has
occurred; (ii) absent an Event of Default, Buyer shall give at least ten days’
prior notice thereof to Seller; (iii) that each such sale shall represent an
interest in the Transactions in an aggregate Purchase Price of $1,000,000 or
more; (iv) such Transferee shall have also acquired the same percentage interest
in each other Series of Variable Funding Notes, unless such Transferee is an
Affiliate of Buyer or unless Ginnie Mae has consented in writing to waive this
requirement, and (v) other than with respect to an assignment, pledge,
hypothecation or transfer consisting of a pro rata interest in all payments due
to Buyer under this Agreement and prior to an Event of Default Buyer received an
opinion of a nationally recognized tax counsel experienced in such matters that
such assignment, pledge, hypothecation or transfer  will not result in the
Issuer being subject to tax on its net income as an association (or publicly
traded partnership) taxable as a corporation or a taxable mortgage pool taxable
as a corporation, each for U.S. federal income tax purposes.  Buyer shall
provide notice to Ginnie Mae within five (5) Business Days of any assignment,
pledge or hypothecation made in accordance with this Section 9.02(b).  In the
event of any such assignment, pledge, hypothecation or transfer by Buyer of
Buyer’s rights under this Agreement and the other Program Agreements, Seller
shall continue to deal solely and directly with Buyer in connection with Buyer’s
rights and obligations under this Agreement.  Buyer (acting as agent for Seller)
shall maintain at its address referred to in Section 10.05 a register (the
“Register”) for the recordation of the names and addresses of Transferees, and
the Purchase Price outstanding and Price Differential in the Transactions held
by each thereof.  The entries in the Register shall be prima facie conclusive
and binding, and Seller may treat each Person whose name is recorded in the
Register as the owner of the Transactions recorded therein for all purposes of
this Agreement.  No assignment shall be effective until it is recorded in the
Register.

(c)        Clause (C) of Section 3.11 of the Series 2020-SPIADVF1 Repurchase
Agreement is hereby amended by deleting in its entirety and replacing it with
the following:

“(C) makes a claim individually or in the aggregate in an amount greater than 5%
of Seller’s Adjusted Tangible Net Worth,”

(d)        Clause (ii) of Section 6.01 of the Series 2020-SPIADVF1 Repurchase
Agreement is hereby amended by deleting in its entirety and replacing it with
the following:

(ii) makes a claim individually or in the aggregate in an amount greater than 5%
of Seller’s Adjusted Tangible Net Worth,”



-3-

--------------------------------------------------------------------------------

SECTION 2.   Amendments to the Pricing Side Letter.

(a)        Section 1 of the Pricing Side Letter is hereby amended by deleting
the definitions of “Margin” and “Termination Date” in their entirety and
replacing them with the following:

“Margin” means (i) (A) with respect to the Note prior to the occurrence of an
Event of Default, [*****] per annum or (B) upon the occurrence of an Initial
Term Note Offering, the margin over the related swap rate in effect for the Term
Notes subject to such Initial Term Note Offering plus [*****] , and (ii) with
respect to the Note following the occurrence of an Event of Default, the amount
calculated pursuant to clause (i) plus an additional [*****] per annum.

“Termination Date” means the earliest of (a) April 23, 2021; (b) the Obligations
having become immediately due and payable pursuant to Section 7.03 of the
Repurchase Agreement; (c) upon termination of the Indenture; and (d) at Buyer’s
or Seller’s option pursuant to Section 2.16 of the Repurchase Agreement;
provided, that, if by the sixtieth (60th) calendar day prior to the
then-existing Termination Date as determined pursuant to clause (a), the
Administrative Agent does not deliver a notice of termination to Seller (a
“Termination Notice”), the Termination Date shall be extended for another
calendar day thereafter, and shall continue to extend in such a manner until
such Termination Notice is so delivered.  Upon delivery of such Termination
Notice, the Termination Date determined pursuant to clause (a) shall be fixed on
the date that is sixty (60) calendar days following the date of such Termination
Notice, and shall cease to extend as contemplated herein.

(b)        Section 1 of the Pricing Side Letter is hereby amended by adding the
definition of “Initial Term Note Offering” in proper alphabetical order:

“Initial Term Note Offering” means the issuance of at least $200,000,000 in Term
Notes to third party investors in accordance with the Base Indenture.

SECTION 3.   Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Buyer under the
Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side Letter and the
related Program Agreements, as amended hereby.

SECTION 4.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon receipt of this Amendment by the Administrative Agent on
behalf of the Buyer, executed and delivered by the duly authorized officers of
the Administrative Agent, the Buyer and the Seller.

SECTION 5.   Representations and Warranties.  The Seller hereby represents and
warrants to the Administrative Agent and the Buyer that it is in compliance with
all the terms and provisions set forth in the Series 2020-SPIADVF1 Repurchase
Agreement and Pricing Side Letter on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Article III of the
Series 2020-SPIADVF1 Repurchase Agreement.



-4-

--------------------------------------------------------------------------------

SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Series 2020-SPIADVF1 Repurchase Agreement and the Pricing Side
Letter shall continue to be, and shall remain, in full force and effect in
accordance with its terms.



SECTION 7.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  The parties agree that this Amendment may be accepted, executed or
agreed to through the use of an electronic signature in accordance with the
Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001 et
seq, Official Text of the Uniform Electronic Transactions Act as approved by the
National Conference of Commissioners on Uniform State Laws at its Annual
Conference on July 29, 1999 and any applicable state law. Any document accepted,
executed or agreed to in conformity with such laws will be binding on all
parties hereto to the same extent as if it were physically executed and each
party hereby consents to the use of any secure third party electronic signature
capture service with appropriate document access tracking, electronic signature
tracking and document retention.



SECTION 8.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.



SECTION 9. GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURES FOLLOW.]





-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Administrative Agent















By:

/s/ Dominic Obaditch



Name:

Dominic Obaditch



Title:

Vice President















CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Buyer and as 100% of the VFN
Noteholder of the Outstanding Notes















By:

/s/ Dominic Obaditch



Name:

Dominic Obaditch



Title:

Authorized Signatory















By:

/s/ Margaret Dellafera



Name:

Margaret Dellafera



Title:

Authorized Signatory





[PNMAC GMSR Issuer Trust – Joint Amendment No. 2 to Series 2020-SPIADVF1
Repurchase Agreement and Amendment No. 2 to Pricing Side Letter]

--------------------------------------------------------------------------------

PENNYMAC LOAN SERVICES, LLC, as Seller















By:

/s/ Pamela Marsh



Name:

Pamela Marsh



Title:

Senior Managing Director and Treasurer





[PNMAC GMSR Issuer Trust – Joint Amendment No. 2 to Series 2020-SPIADVF1
Repurchase Agreement and Amendment No. 2 to Pricing Side Letter]

--------------------------------------------------------------------------------

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor















By:

/s/ Pamela Marsh



Name:

Pamela Marsh



Title:

Senior Managing Director and Treasurer



[PNMAC GMSR Issuer Trust – Joint Amendment No. 2 to Series 2020-SPIADVF1
Repurchase Agreement and Amendment No. 2 to Pricing Side Letter]

--------------------------------------------------------------------------------